Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).

(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The disclosure is objected to because of the following informalities:
The term “demagnitised” on page 4 lines 11,17 and 21, on page 21 line 9, on page 22 line 26, on page 24 line 13, on page 25 line 3, and on claim 10 line 7 is misspelled and should read as demagnetized.
The term “demagnetisation” on page 6 line 8, on page 19 lines 24, 29, 34 and 36, on page 20 lines 1, 4 and 12, on page 20 lines 23, 24 and 35, on page 21 line 5, on page 22 line 27, items 11, 11a, 11b and on claim 15 line 24 is misspelled and should read as demagnetization.
The  term “demagnetising” on page 6 line 9, on page 19 line 25 and claim 15 line 25 is misspelled and should read as demagnetizing.
The term “demagnetise”, on page 19 line 20 and on page 20 lines 30 and 36, is misspelled and should read as demagnetize.
The term “recognised” in claim 13 line 24 is misspelled, it should read as recognized.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “evaluation unit” in claims 15 and 17, “demagnetization unit” in claims 15, “welding wire supply unit” in claims 19 and 20, and “calibration unit” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  According to the specification, evaluation unit contain at least one processor for evaluating (page 9 paragraph 19), and the demagnetization unit comprises two demagnetizing 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above the disclosure does not provide an adequate definition of structure to perform the task of “a calibration unit for calibrating”. The specification does not give sufficient details such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Specifically the broad term of “a calibration unit for calibrating”, is not defined nor specifically shown with sufficient structure in the applicant’s claims or specification.  The lack of definition of the term “a calibration unit for calibrating” within the specification and the specification does not provide adequately defined structure to perform the claimed functions in all possible claimed structures. A review of the specification and drawings found no specific description or drawing of the claimed structure, and as no physical description or drawing of the claimed structure, and as no physical description of the element is provided and no detail is shown, described, or provided thus it is unclear what exactly is considered or would fall under the terms “a calibration unit for calibrating”.
Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above the disclosure does not provide an all possible claimed structures. A review of the specification and drawings found no specific description or drawing of the claimed structure, and as no physical description or drawing of the claimed structure, and as no physical description of the element is provided and no detail is shown, described, or provided thus it is unclear what exactly is considered or would fall under the terms “a welding wire supply unit for supplying a welding wire”.  
Claims 18 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the limitation “a calibration unit for calibrating” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts to the function for all claimed structures and various claimed structure are indefinite and unclear. The specification is devoid of adequate structure description to perform the claimed function of all claimed possible structures. As would be recognized by those of ordinary skill in the art, there are structures that can do the task of calibrating.  The specification does not provide sufficient details such that one of ordinary sill in 
Regarding claims 19 - 20, the limitation “welding wire supply unit for supplying a welding wire” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts to the function for all claimed structures and various claimed structure are indefinite and unclear. The specification is devoid of adequate structure description to perform the claimed function of all claimed possible structures. As would be recognized by those of ordinary skill in the art, there are structures that can do the task of supplying welding wire. The specification does not provide sufficient details such that one of ordinary sill in the art would understand what a welding wire supply unit consist of. A review of the specification and drawings found no described or shown detail of the welding wire supply unit thus it is unclear what exactly is considered or would fall under the term “a calibration unit for calibrating”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  U.S.C.112, second paragraph. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not give sufficient details such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Regarding claim 1, the phrase “Method for detecting a diameter and/or composition” renders the claim unpatentable due to the lack of written description explaining what are detectable compositions of this method.  Therefore the claim lacks an adequate amount of subject matter that would provide a written description of the matter such that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, the phrase “characteristic of an attenuation” renders the claim unpatentable due to the lack of written description defining a characteristic of an attenuation and how it is measured. Therefore the claim lacks an adequate amount of subject matter that would provide a written description of the matter such that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 2, the phrase “an eddy current loss of the oscillating circuit” renders the claim unpatentable due to the lack of written description defining “an eddy current loss” consist of and how is it being measured.  Therefore the claim lacks an adequate amount of subject matter that would provide a written description of the matter such that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 4, the phrase “function of the determined oscillating circuit parameter” render the claim unpatentable due to the lack of written description describing the function in the “function of the determined oscillating circuit parameter”. Therefore the claim lacks an adequate amount of subject matter that would provide a written description of the matter such that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 6, the term “data store” renders the claim unpatentable due to the lack of written description defining a “data store” i.e. electronic storage device. Therefore the claim lacks an adequate amount of subject matter that would provide a written description of the matter such that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 8, the phrase “function of the determined diameter and/or determined composition of the welding” renders the claim unpatentable due to the lack of written description describing the function in the “function of the determined diameter and/or determined composition of the welding”. Therefore the claim lacks an adequate amount of subject matter that would provide a written description of the matter such that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 9, the phrase “set automatically” renders the claim unpatentable due to the lack of written description describing how the welding parameters are being “set automatically” and what is setting the parameters. Therefore the claim lacks an adequate amount of subject matter that would provide a written description of the matter such that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 11, the phrase “calibrated using” renders the claim unpatentable due to lack of written description describing what is producing the calibrated oscillating circuit parameters. Therefore the claim lacks an adequate amount of subject matter that would provide a written description of the matter such that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 11, the term “reference values” renders the claim unpatentable due to lack of written description defining the “reference values” and explain how a reference corresponds to a wire/electrode diameter or composition. Therefore the claim lacks an adequate amount of subject matter that would provide a written description of the matter such that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 11, the term “sensor values” renders the claim unpatentable due to lack of written description defining the “sensor values” and explaining how an electric property measurement is converted to the actual wire measurements. Therefore the claim lacks an adequate amount of subject matter that would provide a written description of the matter such that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 14, the term “markings” renders the claim unpatentable due to the lack of written description defining the interfering “markings” i.e. markings from damages or special purpose markings for measurements. Therefore the claim lacks an adequate amount of subject matter that would provide a written description of the matter such that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Regarding claim 18, the term “evaluation unit” renders the claim unpatentable due to the lack of written description defining the “evaluation unit” as a special purpose computer. Therefore the claim lacks an adequate amount of subject matter that would provide a written description of the matter such that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Claims 2 – 14 and  are rejected for dependencies from one or more of the above rejected claims.
Claim 1 - 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “oscillating circuit parameter” render the claim indefinite because it is unclear what parameters are considered to be an oscillating circuit parameter i.e. amplitude, frequency, duty cycle or period. Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.
Regarding claim 1, the term “composition” is an unspecified term which render the claim indefinite. Composition with respect to weld wires could be the materials (copper, zinc, iron, etc.) it is made of or simply the type of material (ferromagnetic or non-ferromagnetic). Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.
Regarding claim 1, the phrase “characteristic of an attenuation” renders the claim indefinite because it is unclear what parameter is being determined as a “characteristic of an attenuation”. Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.
Regarding claim 1, the phrase “determining at least one first oscillating circuit parameter which is characteristic of an attenuation” renders the claim indefinite because it is unclear how “determining at least one first oscillating parameter” will be conducted and the “characteristic of an attenuation” is not clearly defined. Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.
Regarding claim 2, the phrase “quality of the oscillating circuit” renders the claim indefinite because “quality of the oscillating circuit” could be defined as anything from the quality of parts used to the quality factor of the actual circuit. Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in 
Regarding claim 8, the phrase “function of the determined diameter and/or determined composition of the welding” renders the claim indefinite because the “function” lacks definition describing steps of processes involved in the said “function”. Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.
Regarding claim 8, the phrase “a message outputted” renders the claim indefinite because the way the message is being output is not clearly defined in the specification i.e. audio message, or text based message. Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.
Regarding claim 8, the phrase “as a function of the determined” renders the claim indefinite because the steps or process of the said “function” is not defined or described in the specification. Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.
Claim 8 recites the limitation "the determined diameter and/or determined composition" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the phrase “welding parameters (SP) of the welding device are set automatically” renders the claim indefinite because the welding parameters lack description of which welding parameters are “set automatically” and how these parameters correspond to 
Regarding claim 11, the phrase “oscillating circuit parameters (SKP1, SKP2) of the oscillating circuit are calibrated using” renders the claim indefinite because the claim fails to disclose what is actually doing the calibrating. Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.
Regarding claim 14, the term “markings” renders the claim indefinite because it lacks definition explaining the origin of the “markings” i.e. accident markings or measurement markings. Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.
Regarding claim 15, the term “oscillating circuit parameter” render the claim indefinite because it is unclear what parameters are considered to be an oscillating circuit parameter i.e. amplitude, frequency, duty cycle or period. Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention. 
Claims 2 – 20 are rejected for dependencies from one or more of the above rejected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tapani (WO 2008031925) in view of Delbert (US 3254193A).
Regarding claim 1 Tapani discloses a method for detecting a diameter and/or composition of a welding wire and/or welding electrode for a welding device, comprising the following steps:
(a) passing the welding wire through a coil which together with a capacitor forms an oscillating circuit (Page 3 paragraph 2, “the filler wire is arranged to travel through a cylindrical identification coil”); 
(b) determining at least one first oscillating circuit parameter which is characteristic of an attenuation of an oscillation signal (page 4 paragraph 1, “actual identification measurement coil” measures the change in the circuit characteristics of the signal i.e. attenuation) occurring in the oscillating circuit and at least one second oscillating circuit parameter which is characteristic of a signal frequency f of the oscillation signal occurring in the oscillating circuit (page 4 paragraph 1, “a reference coil 11” this coil is used to monitor the input signal or control signal with respect to frequency); 

Tapani does not disclose a method wherein the welding wire is demagnetized by the coil of the oscillating circuit and/or by at least one further coil before the oscillating circuit parameters are determined.
However Delbert teaches a coil that is capable of demagnetizing the wire as it passes through before passing through the sensing coil (Delbert paragraph 67).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Tapani to include the teaching of Delbert i.e. passing a demagnetization coil prior to the sensing coil for the purpose of avoiding polarization effect in subsequent operations (Delbert paragraph 66).
Claims 2 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tapani-Delbert in view of Himmel et al. (EP 1710534A1, hereinafter as Himmel).
Regarding claim 2 Tapani-Delbert does not disclose, a method wherein the first oscillating circuit parameter includes an oscillating circuit quality of the oscillating circuit, an eddy current loss of the oscillating circuit, a signal attenuation of the oscillation signal and a decay time of the oscillation signal.
However Himmel teaches measuring changes in frequency which correspond to attenuation, and derives impedance (Himmel page 5 paragraph 4). Himmel also teaches that losses are generated solely by eddy current (Himmel page 6 paragraph 7).

Regarding claim 3 Tapani-Delbert-Himmel  discloses, a method wherein the second oscillating circuit parameter includes an inductance of the coil of the oscillating circuit (Tapani page 3 paragraph 2 “The filler wire 2 will then affect the inductance of the coil 1 in such a way that the ferromagnetic substances in the wire 2 increase the inductance of the coil 1 and the non-magnetic substances of the filler wire 2 correspondingly reduce the inductance.”).
Regarding claim 4 Tapani-Delbert-Himmel  discloses, a method wherein at least one of the diameter and/or composition of the welding wire passed through the coil of the oscillating circuit are determined as a function of the determined oscillating circuit parameters by comparison with reference values (Himmel page 5 paragraph 4, “a measured frequency change is compared with characteristic values and/or specific frequency profiles which are stored in a memory”).
Regarding claim 5 Tapani-Delbert-Himmel  discloses, a method wherein the reference values specify expected oscillating circuit parameters for different diameters and/or different compositions of welding (Tapani page 5 paragraph 4).
Regarding claim 6 Tapani-Delbert-Himmel  discloses, a method wherein the reference values of the oscillating circuit parameters are read out from a reference value data store and compared with the determined oscillating circuit parameters to detect at least one of the diameter and the composition of the welding wire passed through the coil of the oscillating circuit (Tapani page 5 paragraph 4).
Regarding claim 7 Tapani-Delbert-Himmel  discloses, a method wherein the oscillating circuit parameters are determined while the welding wire is moving or while the welding wire is stationary (Tapani claim 7, “filler wire (2) is fed towards the workpiece (34) as the welding progresses, … the electrical properties of the filler wire (2) are measured”). 
Claims 9 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tapani-Delbert-Himmel in view of Hemmert et al. (WO 2014085000A1, hereinafter as Hemmert).
Regarding claim 9 Tapani-Delbert-Himmel does not disclose, a method wherein welding parameters of the welding device are set automatically as a function of the determined diameter and the determined composition of the welding wire.
However Hemmert teaches a method wherein the welding parameters are set based on measured information about the welding wire (Hemmert paragraph 6, “The controller is configured to receive the signal from the sensor, to convert the signal into a corresponding set of arc starting parameters, welding parameters, or both, and to implement the arc starting parameters, welding parameters, or both”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Tapani-Delbert to include the teaching of Hemmert i.e. using measured characteristics of the welding wire to change the welding parameters for the purpose of limiting unintended operator error caused by entering improper parameters (Hemmert paragraph 4).  
Regarding claim 10 Tapani-Delbert-Himmel-Hemmert discloses,.
Claims 12 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tapani-Delbert-Himmel-Hemmert in view of Jui-Kung et al. (US 20050168127A1, hereinafter as Jui-Kung).
Regarding claim 12 Tapani-Delbert-Himmel-Hemmert does not discloses, a method wherein the welding wire consists of a plurality of connected welding wire segments, each wire segment having at least one of its own diameter and its own composition.
However Jui-Kung teaches a method of connecting a plurality of welding wires which can be used to create a welding wire that consist of a plurality of welding wires each having its own diameter (Jui-Kung paragraph 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Tapani-Delbert-Himmel-Hemmert to include the teaching of Jui-Kung i.e. connecting a plurality of welding wires, each having its own diameter, for the purpose of producing a welding wire adapted for an automated welding machines.
Regarding claim 13 Tapani-Delbert-Himmel-Hemmert-Jui-Kung discloses, a method wherein at least one of transitions between different welding wire segments of the welding wire and an end of the welding wire are recognized by way of the determined change in the oscillating circuit parameters caused by the welding wire passed through the coil of the oscillating circuit (Tapani page 5 paragraph 2 “can also be used for detecting the ending of the wire”).
Regarding claim 13 Tapani-Delbert-Himmel-Hemmert-Jui-Kung discloses, .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tapani (WO 2008031925) in view of Delbert (US 3254193A).
Regarding claim 15 Tapani discloses, a device for detecting a diameter and/or composition of a welding wire  and/or welding electrode for a welding device (Tapani claim 7 “the electrical properties of the filler wire (2) are measured”), the detection device having: 
- an oscillating circuit (The high-frequency AC voltage is generated by an electric oscillator circuit), which has a coil through which the welding wire 
and/or welding electrode can be passed (Tapani page 3 paragraph 1, “the filler wire travelling through the identification coil”); 
- an evaluation unit connected to the oscillating circuit for determining at least one first oscillating circuit parameter which is characteristic of an attenuation of an oscillation signal occurring in the oscillating circuit (Tapani claim 6 , “the impedance of the identification coil is measured in order to determine the diameter”)  and at least one second oscillating circuit parameter which is characteristic of a signal frequency of the oscillation signal occurring in the oscillating circuit (Tapani page 4 paragraph , “measurement of the filler wire can take place by frequency scanning over the desired frequency range” )  , the evaluation unit detecting the diameter and/or composition of the welding wire passed through the coil of the oscillating circuit and/or of the welding electrode by means of the determined oscillating circuit parameter (Tapani claim 1 “means for determining the impedance of the identifier coil (1) for determining the diameter and material of the filler wire (2).”).
Tapani does not disclose a detection device which has a demagnetization unit for demagnetizing the welding wire.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Tapani to include the teaching of Delbert i.e. passing a demagnetization coil prior to the sensing coil for the purpose of avoiding polarization effect in subsequent operations ( paragraph 66).
Claims 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tapani-Delbert in view of Himmel (EP 1710534A1).
Regarding claim 16 Tapani-Delbert does not discloses, a device wherein the oscillating circuit is an LC parallel oscillating circuit which has the coil and a capacitor.
Himmel teaches a sensor for measuring diameter in which the sensor consists of a resonance circuit(page 5 paragraph 8). Resonance circuits traditionally contain an inductor and a capacitor or some form of parasitic capacitance.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Tapani-Delbert to include the teaching of Himmel i.e. 
Regarding claim 17 Tapani-Delbert-Himmel discloses, a detection device wherein the evaluation unit determines the diameter and/or composition of the welding wire passed through the coil of the oscillating circuit as a function of the determined oscillating circuit parameters (Tapani claim 1 determining the impedance of the identifier coil (1) for determining the diameter) by comparison with reference values which are stored in a reference data store (Himmel page 5 paragraph 4 “a measured frequency change is compared with characteristic values and / or specific frequency profiles which are stored in a memory”), to which the evaluation unit has access.
Regarding claim 19 Tapani-Delbert-Himmel discloses, a welding device comprising a welding wire supply unit for supplying a welding wire and/or welding electrode and comprising a detection device (Tapani page 3 paragraph 2 “the filler wire 2 is arranged to travel through a cylindrical identification coil” therefore the coil is a part of the supply system or attached to the supply system.).
Regarding claim 20 Tapani-Delbert-Himmel discloses, a welding wire supply unit for supplying a welding wire and/or welding electrode, wherein the welding wire supply unit has a detection device (Tapani page 3 paragraph 2 “the filler wire 2 is arranged to travel through a cylindrical identification coil” therefore the coil is a part of the supply system or attached to the supply system.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A SHAHEED whose telephone number is (571)272-9398. The examiner can normally be reached Monday - Thursday 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MUSTAFA AMIR SHAHEED/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763